SCHOOLS
Under the provisions of 70 O.S. 1210.276 [70-1210.276] (1976), the Regional Education Service Center has the final authority to decide whether a child takes additional testing or evaluation. The duty and responsibility to provide student screening and evaluation services lies with the Regional Education Service Center.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: (1) Under the provisions of 70 O.S. 1210.276 [70-1210.276] (1976), what institution or agency has the final authority to decide whether a child takes additional testing, and, if determined to be necessary, what institution or agency must provide such additional testing? The statutory provision under which your question arises is a provision contained within the "Prescriptive Teaching Act of 1974," this being an act providing, in part, for the establishment of Regional Education Service Centers established to assist local school districts in evaluating students and prescribing, when appropriate, individualized student learning plans. The provision in question, 70 O.S. 1210.276 [70-1210.276] (1976), provides: "Analysis and Evaluation: "Each Service Center shall analyze the educational screening conducted within the area which it serves. Using the results of such screening, those students indicated as having learning needs of an exceptional type shall then be administered further evaluation as deemed necessary by Service Center personnel." (Emphasis Added).  The first part of your question would appear to be answered by a plain reading of 70 O.S. 1210.276 [70-1210.276], supra. This section clearly provides that the Service Centers, i.e., the "Regional Education Service Center" as defined by 70 O.S. 1210.273 [70-1210.273](1) (1976), analyze the initial student screening. Based upon such screening and analysis, those students indicated as having exceptional type learning needs "shall then be administered further evaluation as deemed necessary by Service Center personnel." Based upon a plain reading of this section, it may be concluded that any student found to have exceptional learning needs must be administered additional evaluation, and further, that it is the duty and responsibility of the Regional Education Service Center to find and determine if such exceptional needs exist thereby giving rise to the mandated "further evaluation." Accordingly, it may be concluded that under the provisions of 70 O.S. 1210.276 [70-1210.276] (1976), the Regional Education Service Center has the final authority to decide whether a child takes additional testing.  The second part of your question asks what agency or institution is required to provide additional testing should such testing be deemed necessary.  Title 70 O.S. 1210.272 [70-1210.272] (1976), setting forth the purposes of the Prescriptive Teaching Act of 1974, provides in part: "(4) to provide educational centers, by contract or otherwise, and coordination of educational evaluative and prescriptive services to ensure that the educational evaluative and prescriptive needs of every student in the public schools throughout the state are met regardless of the size and limited resources of the district in which he is a student." Title 70 O.S. 1210.275 [70-1210.275] (1976), entitled "Responsibilities of Service Centers" provides in relevant part: "It shall be the responsibility of the Service Centers to ensure that each student in each school district is screened pursuant to the schedule in 70 O.S. 1210.278 [70-1210.278] of this title. There shall be twenty (20) Service Centers which shall provide the services described herein to all the school districts in the State. Provided, however, that no child shall be screened whose parent or legal guardian has filed written objection with local board of education.  In addition, every Service Center shall offer the schools and school districts which they serve professional assistance in the efforts which are aimed toward the improvement of instruction for students. Each Center shall provide the following services: (1) Student appraisal, which shall include diagnostic and evaluative service for students who are exhibiting learning problems and analysis of placement alternatives and recommendation for special class placement if needed. Screening by Prescriptive Teaching Centers shall not include the use of projective psychological, personality or adjustment tests for the purpose of collecting information relative to a pupil's personality, environment, home life, parental or family relationships, economic status, religious beliefs, patriotism, sexual behavior or attitudes or sociological problems." (Emphasis Added) Title 70 O.S. 1210.278 [70-1210.278] (1976), pertaining to the referred "screening schedule," provides in relevant part: "The Centers serving the school districts in their respective regions are charged with the responsibility of ensuring that each student in each school district is screened." (Emphasis Added) It is apparent from a review of the above-quoted provisions that the statutory duty and the responsibility for conducting student screening and evaluations lies with the Regional Education Service Center established pursuant to this act. However, it should be noted that under 70 O.S. 1210.276 [70-1210.276] and 1210.278, supra, a school district would be required to cooperate with the Service Center in its determination of the need for and the providing of "any further evaluation as deemed necessary." It is, therefore, the opinion of the Attorney General that your question be answered as follows: Under the provisions of 70 O.S. 1210.276 [70-1210.276] (1976), the Regional Education Service Center has the final authority to decide whether a child takes additional testing or evaluation. The duty and responsibility to provide student screening and evaluation services lies with the Regional Education Service Center. (R. THOMAS LAY)